Citation Nr: 0915282	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-38 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to April 
1973 with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2007.  A statement of the case was issued in November 
2007, and a substantive appeal was received in November 2007.  
The Veteran appeared at a February 2009 hearing before the 
Board at the RO.  A transcript is of record.    


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran's claimed inservice stressors have not been 
corroborated.

3.  Any current diagnosis of PTSD is not based on a verified 
stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice.  The 
first was by a letter dated in September 2005.  Although the 
RO sent the Veteran another letter in May 2006, it came to 
the RO's attention that the Veteran's address had changed.  
As a result, a March 2007 notice was sent to the Veteran to 
the updated address.  The RO provided the appellant with 
additional notice in August 2007, subsequent to the June 2007 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the August 2007 notice was not provided prior to the 
June 2007 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a November 2007 
statement of the case following the provision of notice in 
August 2007.  The Veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service and VA records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a VA examination 
in June 2008, and afforded the Veteran the opportunity to 
give testimony before the Board at the RO in February 2009.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

The Board acknowledges that a July 2005 VA treatment record 
shows a diagnosis of PTSD.  While there is a diagnosis of 
PTSD, the Board notes that there is no verified stressor that 
would warrant entitlement to service connection for PTSD. 

The stressors reported by the Veteran are general in nature.  
The Board notes that the Veteran had several opportunities to 
provide specifics of his claimed stressors.  In a September 
2005 VCAA notice, the RO informed the Veteran that specific 
details of combat related incidents were needed and he was 
provided questions to answer regarding exposure to mustard 
gas or lewisite.  On a statement in support of claim of 
service connection for PTSD that was received in November 
2005, the Veteran responded "Don't Remember" when asked 
when the date of the incident in Placku [sic] Vietnam 
occurred; and when asked to provide a description of the 
incident, the Veteran responded, "don't know."  

Regarding another stressful incident, reportedly in Plaku 
[sic] Vietnam from 1971-1972, the Veteran stated that he did 
not remember the date of injury and death.  When asked to 
provide a description of the incident, he responded, "Can't 
Remember."  

In an April 2007 notice, the Veteran was asked to provide a 
2-month date range of the alleged stressful events.  In 
response, the Veteran submitted a statement received in May 
2007 noting that one night, B Troop 7/1 Air Cavalry was 
attacked by the enemy and 52nd Air cavalry was gassed every 
other night in Plaku [sic].  When asked to provide the date 
the incident occurred, the Veteran responded that he could 
not remember the month or day, but did provide the year-
1971.  

In an August 2007 notice, the RO again notified the Veteran 
that if he was not able to provide the exact date of the 
incident to please indicate an approximate time (a 2-month 
specific date range) of the stressful events in question.  No 
additional details were received from the Veteran and his 
representative.   

At the February 2009 hearing before the Board at the RO, the 
Veteran testified that the 52nd Air Cavalry was attacked and 
gassed in Binh Long, Vietnam.  He further testified that 
Captain K., a pilot from North Carolina, was killed in action 
either in 1971 or 1972.  However, he was not in direct 
communication with him while the pilot was in combat.  

Here, the Veteran was adequately on notice that more was 
required of him if there was to be a successful search for 
the necessary evidence, but he was not sufficiently specific 
about the stressful events he had alleged.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has failed to furnish sufficient details of a 
claimed inservice stressor to allow for a request for 
corroboration.  The record does not otherwise show that he 
engaged in combat with the enemy.  Under these circumstances, 
even with a PTSD diagnosis, service connection would not be 
warranted because the diagnosis of PTSD would not be based on 
corroborated stressors.  See generally West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


